Citation Nr: 0024123	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-15 154	)	DATE
	)                                  
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than July 24, 
1996 for the award of a total disability evaluation for 
pension purposes (for accrued purposes only).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  The appellant is the widow of the veteran.

This appeal arose from October 1997 rating decisions of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
effective date earlier than August 14, 1996 for the award of 
pension benefits (for accrued purposes) and which denied 
entitlement to service connection for the cause of the 
veteran's death.  In September 1998, the RO issued a decision 
which granted an effective date of July 24, 1996 for the 
award of pension benefits (for accrued purposes only).  

The rating action of October 1997 had also denied entitlement 
to Chapter 35 educational assistance benefits.  However, a 
review of the November 1997 notice of disagreement filed by 
the appellant does not include any reference to this issue; 
nor did the substantive appeal filed in August 1998.  
Therefore, since no timely notice of disagreement has been 
filed with this issue, it is not properly before the Board of 
Veterans' Appeals (Board) for appellate consideration at this 
time.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for a total disability 
rating for pension purposes in May 1995; he was informed of 
this decision on May 12, 1995.  No timely notice of 
disagreement was filed with this decision.

2.  A claim for pension benefits was filed by the veteran's 
representative on August 14, 1996, and these benefits were 
granted by a rating action issued in November 1996 (effective 
August 14, 1996).

3.  On April 22, 1997, the appellant, the veteran's legal 
guardian as of March 1997, filed a notice of disagreement 
with the effective date of the award of pension benefits.

4.  The veteran died on August [redacted], 1997.

5  The veteran was totally disabled and so incapacitated as 
to be unable to file a claim for pension benefits as of July 
24, 1996.

6  The effective date of the award for a total disability 
rating for pension purposes (for accrued purposes only) is 
July 24, 1996.

7.  The appellant has not shown through competent medical 
evidence that the veteran's cause of death was related to his 
period of service.


CONCLUSIONS OF LAW

1.  The May 1995 denial of pension benefits is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  The effective date of the award of a total disability 
rating for pension purposes (for accrued purposes only) is 
July 24, 1996.  38 C.F.R. § 3.400(b)(1)(ii)(A) & (B) (1999).

3.  The appellant has not presented evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date 
earlier than July 24, 1996 for the award 
of pension benefits

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due an unpaid for a period of not more 
than two years prior to death, may be paid to his surviving 
spouse.  38 U.S.C.A. § 5121 (West 1991).

For pension claims received on or after October 1, 1984, the 
effective date of the award will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(b)(1)(ii)(A) (1999).  However, 
if, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of the claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B) 
(1999).

In the instant case, entitlement to a total disability rating 
for pension purposes was denied by the RO in a rating action 
issued in May 1995.  The veteran was notified of this 
decision on May 12, 1995.  He failed to file a timely notice 
of disagreement with this decision.  As a consequence, it 
became final and cannot be reopened.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

The appellant filed a claim for a total rating for pension 
purposes, which was received at the RO on August 14, 1996.  
In November 1996, the RO awarded the veteran pension 
benefits, with an effective date of August 14, 1996, the date 
of receipt of the claim.  On April 22, 1997, the appellant 
filed a notice of disagreement pertaining to the effective 
date assigned to the grant of pension benefits.  The veteran 
died on August [redacted], 1997.

Clearly, there was a claim for a retroactive award filed at 
the time of the veteran's death.  The objective evidence also 
showed that, as of July 24, 1996, the veteran suffered from 
mental and physical disabilities that were permanently and 
totally disabling and so incapacitating that he was prevented 
from filing a disability pension claim (it is noted that he 
entered a progressive vegetative state following surgery to 
remove a brain tumor on July 24, 1996).  According to the 
applicable regulations noted above, the award of pension 
benefits may be made effective the date of receipt of the 
claim or the date on which a veteran became permanently and 
totally disabled, whichever is of advantage to the veteran.  
In this case, the veteran was permanently and totally 
disabled as of July 24, 1996.  However, the objective 
evidence cited above does not demonstrate that he was so 
disabled as to be prevented from filing a claim for pension 
benefits prior to this date.  The appellant herself is not 
competent to address this matter as a layperson; the fact 
that he entered a progressive vegetative state following the 
surgery on July 24, 1996, is the only medical evidence which 
is on point with the underlying issue on appeal.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for an effective 
date earlier than July 24, 1996 for the award of a total 
disability rating for pension purposes (for accrued purposes 
only).

II.  Entitlement to service connection 
for the cause of the veteran's death

The appellant contends that service connection for the cause 
of the veteran's death is warranted because it was related to 
his service in Vietnam.  Specifically, she has asserted that 
the veteran was exposed to Agent Orange while in Vietnam and 
that this exposure had ultimately resulted in his death from 
a brain tumor.

According to 38 C.F.R. § 3.307(a)(6), the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at 
38 C.F.R. § 3.309(e) shall be service-connected if they 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

A veteran will be presumed to have been exposed to an 
herbicide in Vietnam if he has both the requisite service in 
Vietnam and has developed one of the diseases listed at 
38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 Vet. 
App. 164 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Initially, the Board must determine whether the appellant has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

After a careful review of the evidence of record, it is found 
that the appellant has failed to present evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  The death certificate showed that the 
veteran had died of a brain tumor.  There was no evidence 
that this tumor existed during the veteran's period of 
service.  The appellant has contended that the veteran was 
exposed to herbicides during his service in Vietnam and that 
this caused the brain tumor to develop.  However, it cannot 
be presumed that the veteran was exposed to such a substance.  
While he did have the requisite service in Vietnam, there is 
no evidence that he had developed one of the diseases listed 
at 38 C.F.R. § 3.309(e).  Therefore, according to McCartt, 
supra, he is not entitled to the inservice presumption of 
exposure to an herbicide.  Moreover, she has presented no 
objective medical evidence that links the veteran's fatal 
brain tumor to his period of service, to include any 
potential exposure to an herbicide.  The only suggestion of 
such a link is the appellant's own opinion; as a layperson, 
she is not competent to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, it is concluded that the appellant has 
failed to present evidence of a well grounded claim for 
service connection for the cause of the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence that would complete an incomplete 
application for compensation, i.e., well ground an otherwise 
not well grounded claim, if submitted.  Consequently, no duty 
arises in this case to inform that appellant that her 
application is incomplete or of actions necessary to complete 
it.  38 U.S.C.A. § 5103(a) (West 1991); Beausoleil v. Brown, 
8 Vet. App. 459 , 465 (1996); Johnson v. Brown, 8 Vet. App. 
423, 427 (1995); cf. Robinette v. Brown, 8 Vet. App. 69 
(1995) (when a claim is not well grounded and claimant inform 
VA of the existence of certain evidence that could well 
ground the claim, VA has duty under 38 U.S.C.A. § 5103(a) to 
inform claimant that application for compensation is 
incomplete and to submit the pertinent evidence).
Since the foregoing claim is not well grounded, it must be 
denied. Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).


ORDER

An effective date earlier than July 24, 1996 for the award of 
a total disability rating for pension purposes (for accrued 
purposes only) is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



